Citation Nr: 1421261	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-26 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to increased nonservice-connected death pension benefits for the Veteran's surviving spouse.  


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to November 1970.  He died in April 2009.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the VA Pension Management Center in Milwaukee, Wisconsin.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals several additional records which are pertinent to the present appeal.  Most documents dated after July 2010, including the Statement of the Case, VA-9 form, appellant statements, Eligibility Verification Reports and Notification Letters are located in Virtual VA.  


FINDING OF FACT

The appellant's countable income has not decreased from when she was initially granted nonservice connected death pension.  


CONCLUSION OF LAW

The criteria to establish an increased nonservice-connected death pension have not been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(b), 3.21, 3.23, 3.271-3.275 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA sent a duty to assist letter in July 2009.  Death pension was awarded in July 2010, effective May 2009.  As pension and an effective date have been assigned, any notice requirements have been met.  

As no evidence was identified that could assist the appellant, VA fulfilled its duty to assist.  There is no evidence that additional records have yet to be requested to evaluate the appellant's claim.  

Merits of the Claim

The appellant seeks an increased nonservice-connected death pension benefits.  

Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4) .  

Here, entitlement to nonservice connected death pension has already been established and it is the amount of the pension that is at issue.  

The rate of death pension is published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1 and is to be given the same force and effect as if published in the regulations (Title 38 of the Code of Federal Regulations).  38 C.F.R. § 3.21.  

The maximum annual rates of improved pension for surviving spouses shall be the amount specified in 38 U.S.C. § 1541, as increased from time to time under 38 U.S.C. § 5312.  38 C.F.R. § 3.23.  

Whenever there is change in a beneficiary's applicable maximum annual pension rate, the monthly rate of pension payable shall be computed by reducing the new applicable maximum annual pension rate by the beneficiary's countable income on the effective date of the change in the applicable maximum annual pension rate, and dividing the remainder by 12.  38 C.F.R. § 3.273.  

Whenever there is a change in a beneficiary's amount of countable income the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new amount of countable income on the effective date of the change in the amount of income, and dividing the remainder by 12.  Id.  

In determining income for the purposes of entitlement to nonservice-connected death pension, payments of any kind from any source shall be counted as income during the annualization period in which they are received, except for certain listed exclusions. 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  There is a long list of exclusions from annual income in 38 C.F.R. § 3.272, but the Board cannot find any statutory or regulatory authority to exclude the appellant's annuity income.  After reviewing the record the Board finds that it does not have the statutory authority to pay an increased pension based on the facts of this appeal.  

Federal regulations provide that after determining the monthly or other periodic rate of improved pension under 38 C.F.R. § 3.273, the resulting rate, if not a multiple of one dollar, will be rounded down to the nearest whole dollar amount.  38 C.F.R. § 3.29(b).  

Here, the appellant reported she had one bank account with a balance of -$125.  She also reported her income was a $578 monthly annuity from her first husband.  She did not report any dependent children, unreimbursed medical expenses that she paid out of her own funds or final expenses for the Veteran.  

The maximum annual rates of improved pension for the pendency of the appellant's claim are:  $7,933 from April 2009 through November 2011, $8,219 from December 2011 through November 2012, $8,359 from December 2012 through November 2013 and $8,485 since December 2013.  M21-1 MR, Part I, Appendix B, Section A. 

Based on the foregoing, resolving all reasonable doubt in the appellant's favor, and using the lowest possible amounts for income, the evidence reflects the following: 

For the initial period from May 2009, the payment start date, through November 2009, the appellant had an income of a $578 monthly annuity.  Extrapolating that over 12 months gives $578 x 12 = $6,936 annually.  This amount is less than the maximum annual rate of improved pension, which was $7,933 at the time.  The difference was $997 or $83 per month.  Therefore, the appellant was properly awarded $83 per month.  

The period from December 2009 through November 2010 saw no change in the appellant's income or in the maximum annual rates of improved pension.  Therefore, the rate of $83 per month was properly continued for that period. 

In January 2011, VA received an Eligibility Verification Report from the appellant that did not list any income at all.  Under U.S. Civil Service, the appellant wrote "N/A" but crossed it out, wrote $579 and then crossed that out, and then wrote "N/A" again.  She did not include an explanation.  VA sent the appellant a letter stating it would continue to assume the appellant was receiving the annuity and gave instructions on how to inform VA that was no longer true.  The appellant did not supply such information and in fact listed the $579 monthly income on her Eligibility Verification Report in February 2012.  Therefore, the period from December 2010 through November 2011 saw no change in the appellant's income or in the maximum annual rates of improved pension.  Therefore, the rate of $83 per month was properly continued for that period.  

In December 2011, the maximum annual rates of improved pension increased to $8,219.  The appellant listed $579, a slightly increased monthly income on her Eligibility Verification Report in February 2012.  This gives an annual income of $579 x 12 = $6,948.  The difference between the annual income and the maximum rate is $1,271 or $105 per month.  The appellant was properly awarded $105 per month for the period December 2011 through November 2012.  

In December 2012, the maximum annual rates of improved pension increased to $8,359.  The appellant did not report a change in income.  This gives an annual income of $579 x 12 = $6,948.  The difference between the annual income and the maximum rate is $1,411 or $117 per month.  The appellant was properly awarded $117 per month for the period December 2012 to November 2013.  

In December 2013, the maximum annual rates of improved pension increased to $8,485.  The appellant did not report a change in income.  This gives an annual income of $579 x 12 = $6,948.  The difference between the annual income and the maximum rate is $1,537 or $128 per month.  The appellant was properly awarded a $128 monthly rate in December 2013.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As there is no evidence of a decrease in income or any reason to exclude existing income, the preponderance of the evidence is against the appellant's claim and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, the Board cannot award the appellant an increased pension.  



ORDER

Entitlement to increased nonservice-connected death pension benefits is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


